Exhibit 10.4


AMENDMENT NUMBER ONE
TO THE
ARCOSA, INC.
2018 STOCK OPTION AND INCENTIVE PLAN




This AMENDMENT NUMBER ONE TO THE ARCOSA, INC. 2018 STOCK OPTION AND INCENTIVE
PLAN (this “Amendment”), dated as of May 7, 2019, is made and entered into by
Arcosa, Inc., a Delaware corporation (the “Company”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Arcosa, Inc. 2018 Stock
Option and Incentive Plan (the “Plan”).


RECITALS


WHEREAS, Section 24 of the Plan provides that the Board of Directors of the
Company (the “Board”) may modify or amend the Plan at any time or from time to
time; and


WHEREAS, the Board desires to amend the Plan to modify the definition of the
term “retirement” and to provide for the granting of awards to participants
employed outside of the U.S.


NOW, THEREFORE, in accordance with Section 24 of the Plan, the Company hereby
amends the Plan, effective as of the date hereof, as follows:


1.Section 2 of the Plan is hereby amended by deleting the definition of
“Retirement” and substituting in lieu thereof the following new definition:


“Retirement” – Termination of employment by a participant due to his or her
retirement, as such term is defined in the written agreement granting such
participant’s Awards.


2.The Plan is hereby further amended by adding the following new Section 29
immediately following Section 28 of the Plan:


29.     Foreign Participation. To assure the viability of Awards granted to
participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative
versions of, this Plan as it determines is necessary or appropriate for such
purposes. Any such amendment, restatement, or alternative versions that the
Committee approves for purposes of using this Plan in a foreign country will not
affect the terms of this Plan for any other country.
3.Except as expressly amended by this Amendment, the Plan shall continue in full
force and effect in accordance with the provisions thereof.






[Remainder of Page Intentionally Left Blank;
Signature Page Follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.


ARCOSA, INC.






By:    /s/ Kathryn A. Collins                
Name:    Kathryn A. Collins                
Title:
Chief Human Resources Officer            



















Signature Page to Amendment Number One to the
Arcosa, Inc. 2018 Stock Option and Incentive Plan

